Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/352476 filed on June 21, 2020. Claims 1-20 are presented for examination and are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10-13, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurth (US 2003/0145012).
Regarding claim 1, Kurth teaches an electronic device, comprising:
a processor [controller 20 on FIG. 1]; and
memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform one or more operations comprising:
implementing a virtual elastic queue in the memory [the virtual queue data structures include three elements: an entry count, a head pointer and a tail pointer.; ¶0013], wherein, as needed, the virtual elastic queue grows in size to accommodate more queue elements [Entries are added 300 to a virtual queue and to the free list ( collectively, "data structures"); ¶0015 and FIG. 3], or shrinks in size to free up queue-element capacity and space in the memory [Entries are deleted 400 from a data structure; wherein the disclosed invention advantageously allow queues to dynamically grow and shrink according to current storage needs for each queue; ¶0004, ¶0016, FIG. 4 and abstract].
Regarding claim 2, Kurth teaches the electronic device of claim 1, wherein the virtual elastic queue does not have a predefined memory size [This method advantageously allows a plurality of LIFO queues or stacks to be resized dynamically, drawing on a common pool of data buffers; ¶0021].
Regarding claim 3, Kurth teaches the electronic device of claim 1, wherein, up to a size of the memory, a memory size associated with the virtual elastic queue is not constrained [the prior art as a whole and in particular ¶0021 and abstract].
Regarding claim 5, Kurth teaches the electronic device of claim 1, wherein the virtual elastic queue comprises a virtual queue and one or more physical queues [data buffers 40; wherein each entry in the pointer array is associated with an area in the shared data buffer by a common addressing scheme; and wherein the free pointer list has associated with it an entry count, a head pointer and a tail pointer; FIG. 1 and ¶0004]; and
wherein the virtual queue provides a mapping to the one or more physical queues, and a data structure represents queue elements in the one or more physical queues [associated with an area in the shared data buffer by a common addressing scheme; ¶0004]. 
Regarding claim 6, Kurth teaches the electronic device of claim 5, wherein the virtual queue points to the one or more physical queues, and the one or more physical queues point to physical queue memory where data elements are enqueued and dequeued [queues are data structures that contain objects, called "entries," awaiting processing; wherein queue where objects are loaded at one end ("the tail") and taken off in order at the other end ("the head") is called a first-in-first-out or FIFO queue. A queue where objects are loaded at one end, the head, and taken off from the same end in inverse order of loading is called a last-in-first-out or LIFO queue; ¶0002].
That is, Kurth explicitly teaches that the virtual queue is made of portions of a buffer addressed through a common addressing scheme and using pointers. Kurth further teaches that queues are data structures used to stored objects (¶0002). Thus it directly follows from Kurth disclosure that data objects on the virtual queue are stored on the buffer memory.
Regarding claim 10, Kurth teaches the electronic device of claim 5, wherein the virtual queue comprises a read pointer that points to a first queue element in a first physical queue with least-recent enqueued data that has yet to be dequeued, and a write pointer that points to a queue element in the one or more physical queues with most-recent enqueued data [queues are data structures that contain objects, called "entries," awaiting processing; a queue where objects are loaded at one end ("the tail") and taken off in order at the other end ("the head") is called a first-in-first-out or FIFO queue (¶0002); wherein the head pointer points to the head of the linked list and the tail pointer points to the tail of the linked list (¶0012)].
Regarding claim 11, Kurth teaches the electronic device of claim 10, wherein, when data is enqueued in the virtual elastic queue and the one or more physical queues are not full, the data is written to a next available queue element following the write pointer, and the write pointer is incremented to point to the next available queue element [A queue is created by associating an entry count, a tail pointer and a head pointer with the queue. An entry is added to a given queue by first decrementing the free pointer list entry count and then delinking the buffer area pointed to by the free list head pointer. The pointer is then added to the given queue by linking the given pointer to an end of the given queue, either to the head for a LIFO queue or to the tail for a FIFO queue and then incrementing the given queue's entry count; ¶0012].
Regarding claim 12, Kurth teaches the electronic device of claim 10, wherein, when data is enqueued in the virtual elastic queue and the one or more physical queues are full, a new physical queue is added to the one or more physical queues with a logical extension from a last queue element associated with a last physical queue to a first queue element associated with the new physical queue, the data is written to the first queue element associated with the new physical queue, and the write pointer is changed to point to the first queue element associated with the new physical queue [FIG. 4].
Regarding claim 13, Kurth teaches the electronic device of claim 10, wherein, when data is dequeued from the virtual elastic queue, the data is dequeued from the first queue element in the first physical queue corresponding to the read pointer, and the read pointer is incremented to point to a next queue element in the data structure [FIG. 5].
Regarding claim 15, these claim(s) limitations are significantly similar to those of claim(s) 1 and 3; and, thus, are rejected on the same grounds.
Regarding claim 16, these claim(s) limitations are significantly similar to those of claim(s) 2; and, thus, are rejected on the same grounds.
Regarding claim 17, these claim(s) limitations are significantly similar to those of claim(s) 5; and, thus, are rejected on the same grounds.
Regarding claim 18, Kurth teaches the non-transitory computer-readable storage medium of claim 17, wherein the virtual queue comprises a write pointer that points to a queue element associated with a last physical queue in the one or more physical queues with most-recent enqueued data [A queue is created by associating an entry count, a tail pointer and a head pointer with the queue. An entry is added to a given queue by first decrementing the free pointer list entry count and then delinking the buffer area pointed to by the free list head pointer. The pointer is then added to the given queue by linking the given pointer to an end of the given queue, either to the head for a LIFO queue or to the tail for a FIFO queue and then incrementing the given queue's entry count; ¶0012]; and
wherein, when data is enqueued in the virtual elastic queue and the one or more physical queues are full, a new physical queue is added to the one or more physical queues with a logical extension from a last queue element associated with the last physical queue to a first queue element associated with the new physical queue, the data is written to the first queue element associated with the new physical queue, and a write pointer is changed to point to the first queue element associated with the new physical queue [FIG. 4].
Regarding claim 20, these claim(s) limitations are significantly similar to those of claim(s) 1; and, thus, are rejected on the same grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurth in view of Shah (US 2020/0125290).
Regarding claim 4, Kurth explicitly teach all the claim limitations except for the electronic device of claim 1, wherein the virtual elastic queue is transparent to one or more threads in the electronic device that use the virtual elastic queue, such that a given thread may ignore a size of a message queue associated with the virtual elastic queue.
Shah, when addressing issues related to memory management, teaches wherein the virtual elastic queue is transparent to one or more threads in the electronic device that use the virtual elastic queue, such that a given thread may ignore a size of a message queue associated with the virtual elastic queue [The memory management system manages movement of data into and out of the buffer pool 210 in a manner transparent to the application; ¶0032].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to make the memory management of Kurth transparent to the applications (or threads) using the buffer as disclosed in Shah. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of making the memory management transparent to the application using said memory to the known device of Kurth ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 7-9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are directed to a particular scheme for managing the virtual elastic queue that among other things includes methods for updating a head-end pointer that when considered in conjunction with the rest of the claim limitations is found to be non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132